Citation Nr: 1816794	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial compensable evaluation for a right knee scar.

3.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder (MDD).

4.  Entitlement to an initial evaluation in excess of 10 percent for chronic cervical strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee status post repaired ACL and meniscal injury.

6.  Entitlement to an initial evaluation in excess of 10 percent for chronic right ankle strain.

7.  Entitlement to an initial evaluation in excess of 10 percent for right foot pes planus, plantar fasciitis and callus of the great toe.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 2000 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in July 2016.

The MDD, cervical spine, right knee, right ankle, and right foot issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches began during his military service and have been present since that time.

2.  Throughout the appeal period, the Veteran has had a single painful right knee scar; the Veteran's right knee scars have not been unstable at any time during the appeal period, nor is the combined area of those scars at least 39 sq. cm.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for headaches have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing an initial 10 percent evaluation, but no higher, for residual right knee scars have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, the Veteran testified that his headaches began during military service; he testified that he would get headaches that required him to lie down in a quiet room approximately two to four times a month.  He further indicated that his unit commanders knew of his condition and were accommodating of his headaches, although he never was formally diagnosed during military service with any headache disorder; he informally sought treatment with corpsman for his headaches and took Motrin or Imitrex.  He also noted that he would seek a quiet place and would sleep to relieve his headaches.  The Veteran also reported that he continued to experience headaches at a similar frequency and severity of those experienced during military service after his discharge from service.  The Veteran's spouse, who has been married to him since 2005, corroborated the Veteran's accounts of several headaches every month both during service and after discharge from service.  

A review of the Veteran's service treatment records documents that the Veteran reported bad headaches behind his eyes in October 2001; he also was treated for a 26-hour headache in December 2002.  He also reported having headaches during his deployment in his Post Deployment Assessment in December 2005.  

Following discharge, the Veteran filed his claim for headaches within one year of his discharge from service in December 2010.  He was afforded an April 2011 VA general medical examination, at which time he reported having headaches two or three times a month; he reported that he took Motrin and slept in order to treat his headaches.  After examination, the VA examiner diagnosed the Veteran with migraines.  No opinion regarding relationship to military service was rendered at that time.  The Veteran reported occasional headaches in July 2013 at a primary care appointment with VA and has had treatment for those since that time.  

Based on the foregoing evidence, the Board finds that the Veteran and his spouse's statements are credible and significantly probative.  Moreover, the Veteran reported headaches connected with his service within one year of discharge from service, and although a VA examiner diagnosed the Veteran with migraines 14 months after discharge from service, that examination was scheduled based on the Veteran's reports within the one year of service.  That medical evidence coupled with the Veteran and his spouse's lay statements demonstrate that the Veteran's headaches began during military service and have been present and ongoing since that time.  Accordingly, service connection for headaches is therefore warranted based on the evidence of record.  See 38 C.F.R. § 3.303.  


Increased Initial Evaluation for Right Knee Scar

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran has been service connected for his right knee scar since discharge from service.  Throughout the appeal period, the Veteran's right knee scar has been assigned a noncompensable evaluation under Diagnostic Code 7805.  

Diagnostic Code 7805 directs the rater to Diagnostic Codes 7800 through 7804.  The Board reflects that a knee scar is necessarily not of the head, neck and face; therefore, Diagnostic Code 7800 is not applicable in this case.  

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent evaluation for a superficial and nonlinear scar not of the head, face and neck that has an area of 144 sq. inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  

Finally, under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

The Veteran underwent a VA right knee examination in April 2011, in which it was noted that he had a well-healed surgical scar of the right knee that was 7 cm by 0.7 cm; it was flat, fixed, numb and pale on examination.  There were also four arthroscopic portals, which were 1.5 cm by 0.6 cm that were flat, fixed, normal color and pale.  The examiner noted that all the above noted scars were non-tender, flat, normal color, mobile, and without functional impact or evidence of induration or skin breakdown, except as noted above.  

The Veteran also underwent a VA examination of his right knee scar in July 2013.  The examiner at that time noted one right knee scar that was linear and 7 cm by 1 cm, as well as six small 1 cm by 0.3 cm scars from his second surgery.  The examiner noted that none of those scars were painful or unstable on examination.  The examiner further concluded that the Veteran's right knee scars did not result in any limitation of function; the examiner noted that the Veteran had superficial, well-healed, pale, flat scars without keloids.  Photographs were not indicated.

The Board has reviewed the VA treatment records, although those records do not indicate any measurements or treatment with respect to the Veteran's right knee scars.  

Finally, during his July 2016 hearing, the Veteran indicated that his right knee scar had a burning pain and itching feeling on a daily basis.  He did state, however, that if someone poked the scar, the scar itself does not "do that much."  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation for a single painful right knee scar is warranted throughout the appeal period.  The Board notes that in the April 2011 VA examination the largest right knee scar was noted to be numb on examination; the Veteran later testified that his right knee scar had a burning pain and itching feeling.  That painful scar, however, is not shown to be unstable at any time during the appeal period.  

Although there are noted to be at least four and at most six other right knee scars, none of those scars are shown to be painful or unstable at any time during the appeal period.  Likewise, the Board notes that the combined area of his residual right knee scars throughout the appeal period is not shown to be at least 39 sq. cm.  

Accordingly, the Board finds that a 10 percent evaluation for a single painful right knee scar is warranted under Diagnostic Code 7804.  However, a higher evaluation under that Diagnostic Code is not warranted at any time during the appeal period as there are no other noted painful or unstable scars, nor is that painful scar shown to also be unstable.  Likewise, evaluations based on the combined area of his residual right knee scars are not warranted under Diagnostic Codes 7801 or 7802.  Accordingly, a 10 percent evaluation, but no higher, is warranted for the Veteran's residual right knee scars throughout the appeal period.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for headaches is granted.  

An initial 10 percent evaluation, but no higher, for residual right knee scars is granted subject to regulations governing the disbursement of monetary benefits.  


REMAND

During his July 2016 hearing, the Veteran indicated that he is regularly treated by VA for his psychiatric, cervical spine, right knee, right ankle, and right foot disabilities, approximately two or three times per year.  The Board, however, reflects that only VA treatment records through July 2013 are of record.  Thus, it appears that there are outstanding VA treatment records; a remand is therefore necessary in order to obtain any outstanding VA treatment records.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Veteran last had VA examinations of his cervical spine, right knee, right ankle and right foot disabilities in July 2013, and of his psychiatric disability in August 2013.  He testified during his July 2016 hearing that since those examinations all of those disabilities have changed or worsened.  Accordingly, on remand, the Veteran should be afforded additional VA examinations that adequately assess the current severity of his psychiatric, cervical spine, right knee, right ankle, and right foot disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Charleston VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a comprehensive VA orthopedic examination to determine the current severity of his cervical spine, right knee, right ankle and right foot disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The cervical spine, right knee, right ankle and right foot should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  If additional functional loss cannot be estimated, the examiner must provide an explanation for the inability to provide such an estimation.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Ensure that the Veteran is scheduled for a VA mental health examination to determine the current severity of his major depressive disorder and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his MDD, cervical spine, right knee, right ankle, and right foot disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


